 Case 4:20-cv-00183-ALM Document 38 Filed 08/10/20 Page 1 of 3 PageID #: 300




                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION
SAFECO INSURANCE COMPANY OF                          §
INDIANA a/s/o DANIEL PRECOURT,                       §
                                                     §   CIVIL ACTION NO. 4:20-CV-00183-ALM
        Plaintiff,                                   §   JURY
                                                     §
v.                                                   §
                                                     §
NIDEC MOTOR CORPORATION and                          §
ELECTROLUX HOME PRODUCTS,                            §
INC.,
      Defendants.
                  MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant Electrolux Home Products, Inc.’s Motion to Dismiss

Pursuant to FED. R. CIV. P. 12(b)(6) (Dkt. #27) and Defendant’s Motion to Dismiss Pursuant to

Rule 12(b)(6) and Brief in Support (Dkt. #28). Having considered the motions and the relevant

pleadings, the Court finds that both Motions are DENIED.

                                       LEGAL STANDARD

       The Federal Rules of Civil Procedure require that each claim in a complaint include a “short

and plain statement . . . showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). Each

claim must include enough factual allegations “to raise a right to relief above the speculative level.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

       A Rule 12(b)(6) motion allows a party to move for dismissal of an action when the

complaint fails to state a claim upon which relief can be granted. FED. R. CIV. P. 12(b)(6). When

considering a motion to dismiss under Rule 12(b)(6), the Court must accept as true all well-pleaded

facts in the plaintiff’s complaint and view those facts in the light most favorable to the plaintiff.

Bowlby v. City of Aberdeen, 681 F.3d 215, 219 (5th Cir. 2012). The Court may consider “the

complaint, any documents attached to the complaint, and any documents attached to the motion to
 Case 4:20-cv-00183-ALM Document 38 Filed 08/10/20 Page 2 of 3 PageID #: 301



dismiss that are central to the claim and referenced by the complaint.” Lone Star Fund V (U.S.),

L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). The Court must then determine

whether the complaint states a claim for relief that is plausible on its face. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the [C]ourt to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Gonzalez v. Kay, 577 F.3d 600,

603 (5th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “But where the well-

pleaded facts do not permit the [C]ourt to infer more than the mere possibility of misconduct, the

complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Iqbal,

556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)).

       In Iqbal, the Supreme Court established a two-step approach for assessing the sufficiency

of a complaint in the context of a Rule 12(b)(6) motion. First, the Court should identify and

disregard conclusory allegations, for they are “not entitled to the assumption of truth.” Iqbal, 556

U.S. at 664. Second, the Court “consider[s] the factual allegations in [the complaint] to determine

if they plausibly suggest an entitlement to relief.” Id. “This standard ‘simply calls for enough

facts to raise a reasonable expectation that discovery will reveal evidence of the necessary claims

or elements.’” Morgan v. Hubert, 335 F. App’x 466, 470 (5th Cir. 2009) (citation omitted). This

evaluation will “be a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Iqbal, 556 U.S. at 679.

       Thus, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Id. at 678 (quoting

Twombly, 550 U.S. at 570).




                                                 2
        Case 4:20-cv-00183-ALM Document 38 Filed 08/10/20 Page 3 of 3 PageID #: 302



                                                         ANALYSIS

             After a careful review of the current complaint, the motions to dismiss, the responses, and

    the replies, the Court finds that Safeco Insurance Company of Indiana has stated plausible claims

    for purposes of defeating a Rule 12(b)(6) Motion to Dismiss.1 Accordingly, the Court finds that

    both Motions should be denied.

                                                       CONCLUSION

.            It is therefore ORDERED that Defendant Electrolux Home Products, Inc.’s Motion to

    Dismiss Pursuant to FED. R. CIV. P. 12(b)(6) (Dkt. #27) is hereby DENIED.

             It is further ORDERED that Defendant’s Motion to Dismiss Pursuant to Rule 12(b)(6) and

    Brief in Support (Dkt. #28) is hereby DENIED.

           SIGNED this 10th day of August, 2020.




                                                 ___________________________________
                                                 AMOS L. MAZZANT
                                                 UNITED STATES DISTRICT JUDGE




    1
      The Court notes that Nidec Motor Corporation asserts that Safeco’s breach of warranty claims are barred by the
    relevant statute of limitations. Given that there are fact issues surrounding this assertion, the Court finds it appropriate
    to address any statute of limitations issues at the summary judgment stage.

                                                                 3
